In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________


No. 19-2737
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.

ANTHONY MORGAN,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 18 CR 158 — Charles R. Norgle, Judge.
                     ____________________

  ARGUED SEPTEMBER 30, 2020 — DECIDED FEBRUARY 3, 2021
                ____________________

   Before SYKES, Chief Judge, and WOOD and BRENNAN, Circuit
Judges.
    WOOD, Circuit Judge. Anthony Morgan pleaded guilty to
conspiring to receive seven ﬁrearms from out of state without
the necessary licenses, in violation of 18 U.S.C. § 371. The dis-
trict court imposed a 48-month sentence and various condi-
tions of supervised release. Morgan raises several challenges
to his sentence, but we ﬁnd merit in only one. He contends
2                                                   No. 19-2737

that the district court failed to justify supervised-release con-
dition 23 with reference to the sentencing criteria in 18 U.S.C.
§ 3553, and that it did not explain why this condition had to
be added to the rest of the discretionary conditions. We agree
with him and thus order a remand limited to this point.
                                I
    Over a period of two years, Morgan transferred funds (us-
ing the services of a Walmart in Illinois) to an acquaintance
living in New Mexico. The recipient, who remains unnamed,
used those funds to buy guns in New Mexico and mail them
to Morgan’s residence in Chicago. Seven ﬁrearms made their
way northeast in that manner. It is unclear who was on the
receiving end of the shipments. While Morgan admits that the
ﬁrearms were sent to his home, and that several of his house-
mates (as he puts it, “friends [and] brothers”) had direct ac-
cess to the residence and thus the parcels, Morgan could not
recall in whose hands the guns came to rest. Law-enforcement
oﬃcers eventually recovered six of the guns. Several were
linked to gang-related homicides, including one of a child.
   In 2018, the United States charged Morgan with violating
18 U.S.C. § 371 (conspiracy) and 18 U.S.C. § 922(a)(3) (unli-
censed receipt of a ﬁrearm). He pleaded guilty to the conspir-
acy charge, which speciﬁed that he had unlawfully received
ﬁrearms purchased outside the State of Illinois while not be-
ing a licensed importer, manufacturer, dealer, or collector.
The plea agreement provided that the substantive receipt
charge would be dropped.
   In anticipation of Morgan’s sentencing, the U.S. Probation
Oﬃce prepared a Presentence Investigation Report (“PSR”).
The PSR assigned Morgan an oﬀense level of 17, a criminal
No. 19-2737                                                 3

history category of I, and an anticipated sentencing guide-
lines range between 24 to 30 months’ incarceration. The of-
fense level of 17 factored in Morgan’s acceptance of responsi-
bility, which brought his oﬀense level from 20 down to 17.
Morgan’s counsel did not object to these calculations.
    At the start of the sentencing hearing on August 27, 2019,
the district court accepted the PSR and its ﬁndings. Stressing
the gun violence that had followed in the wake of Morgan’s
scheme, the government pushed for the statutory maximum
of 60 months. Morgan asked for a sentence of 24 months, the
low end of his guidelines range.
   Before the judge imposed the sentence, the following ex-
change took place:
   Morgan: First, I just want to apologize to the Court and my
   mother and family. And I’m just sorry for what I have
   done. And I take full responsibility for my actions. And I
   know—I know now that—I knew that it wasn’t right, and
   again, I’m just sorry.
   Court: When you say you knew it wasn’t right, what do
   you mean?
   Morgan: That I knew that I wasn’t a licensed gun collector
   or anything, and that me receiving guns and making them
   accessible or knowing they was accessible was wrong.
   Court: Accessible to whom?
   Morgan: Anybody that was in and out of that house.
   Court: Well, who was in and out of the house?
   Morgan: Friends, brothers. That’s it.
   Court: Have you completed the sentence?
4                                                   No. 19-2737

    Morgan: Yes.
    Court: Friends and brothers?
    Morgan: And myself. I was in and out of the house.
    …
    Court: All right. The defendant has been given credit for
responsibility—acceptance of responsibility. But this state-
ment ignores totally the government’s argument and position
that when the defendant distributed the guns that he knew
that they would be used for unlawful purposes by gang mem-
bers, not just friends and family. And so this is a total failure
to accept the reality of the situation….
    The court then stated that Morgan’s omission of any de-
scription of the gang involvement with the guns he had pro-
cured amounted to a total failure to come to grips with the
collateral consequences of his actions. This, the court said, “is
a factor” that it would take “into account in pronouncing the
sentence.” Before the court pronounced sentence, however,
Morgan’s counsel asked that Morgan have a chance to follow
up on his allocution. The court agreed to hear him. Morgan
then stated: “When I said family and friends, [I meant] the
gang bangers that was mentioned in the government report. I
didn’t want to avoid what I was—my actions or what I was
admitting to. I’m sorry for that.” Morgan did not specify the
names of the recipients or what he expected the recipients to
do with the guns, beyond anticipating that they would be
used for “illegal things.”
    Ultimately the court sentenced Morgan to 48 months’ in-
carceration, commenting that this “case cries out for a sen-
tence that is fair but heavy enough” for general deterrence. In
rejecting the government’s request for an above-guideline
No. 19-2737                                                       5

sentence of 60 months, the court explained that “there are in-
deed many 3553 factors that the Court has to consider, and I
have indeed done so, including various letters submitted by
the defense counsel.”
    The court also imposed several discretionary conditions of
release. One of these conditions, condition 16, authorized the
probation oﬃce to visit Morgan at home, work, school, or
other locations and conﬁscate any contraband in plain view.
Another condition, condition 23, authorized the probation of-
ﬁce to search Morgan’s “person, property, house, residence,
vehicle, papers, [computers], or oﬃce,” if the search was sup-
ported by reasonable suspicion.
    Morgan raises three issues on appeal: (1) that the 48-
month prison sentence was substantively unreasonable and
procedurally defective: (2) that the district court committed
clear error by refusing to credit his acceptance of responsibil-
ity; and (3) that the court abused its discretion by imposing
discretionary condition 23. We address them in that order.
                                 II
                                 A
                                 1
    Federal criminal sentences must be both procedurally
sound and substantively reasonable. We evaluate procedural
challenges to sentences de novo. United States v. Pennington,
908 F.3d 234, 238 (7th Cir. 2018). The process for sentencing
must begin with “correctly calculating the applicable Guide-
line range.” Gall v. United States, 552 U.S. 38, 49 (2007); Rosales-
Mireles v. United States, 138 S. Ct. 1897, 1904 (2018). Sentencing
courts must also explain themselves, and a deﬁcient explana-
tion may give rise to procedural error. United States v. Lyons,
6                                                     No. 19-2737

733 F.3d 777, 784–86 (7th Cir. 2013). A judge’s explanation of
her sentencing decision is particularly important in cases
where the ﬁnal sentence signiﬁcantly exceeds the guideline
range. United States v. Lockwood, 789 F.3d 773 (7th Cir. 2015).
    When evaluating the procedural soundness of a sentence,
we do not explore its reasonableness; that inquiry is reserved
for a substantive challenge. United States v. Castro–Juarez, 425
F.3d 430, 433 (7th Cir. 2005). For procedural purposes,
“[w]hile more detail is always better than less in sentencing
ﬁndings,” the burden on the sentencing judge is not particu-
larly onerous. United States v. Burke, 148 F.3d 832, 836 (7th Cir.
1998). Accordingly, we have permitted courts to discharge
their obligations by expressly adopting the factual ﬁndings
and the guideline recommendations in the PSR. United States
v. Taylor, 135 F.3d 478, 483 (7th Cir. 1998); see also United States
v. Pippen, 115 F.3d 422, 424 (7th Cir. 1997); United States v.
McKinney, 98 F.3d 974, 981–82 (7th Cir. 1996).
   Substantive reasonableness is a diﬀerent matter. We re-
view the district judge’s choice of a sentence deferentially, un-
der the abuse-of-discretion standard. United States v. Wallace,
531 F.3d 504, 507 (7th Cir. 2008). When evaluating the sen-
tence, we recognize “that substantive reasonableness occu-
pies a range, not a point, and that the sentencing judge is in
the best position to apply the § 3553(a) factors to the individ-
ual defendant.” United States v. Warner, 792 F.3d 847, 856 (7th
Cir. 2015) (internal quotations omitted). On appeal, we pre-
sume that “a within-guidelines sentence is reasonable.” Id. at
856 (citing Rita v. United States, 551 U.S. 338, 341 (2007)).
    That does not mean, however, that a sentence that falls
above the guideline range is unreasonable, either presump-
tively or absolutely. United States v. Henshaw, 880 F.3d 393, 396
No. 19-2737                                                   7

(7th Cir. 2018). For such sentences, we “must consider the ex-
tent of the deviation and ensure that the justiﬁcation is suﬃ-
ciently compelling to support the degree of variance.” Gall,
552 U.S. at 50. Greater deviations require more thorough jus-
tiﬁcations. Id. Nonetheless, we do not need to ﬁnd “extraordi-
nary circumstances to justify a sentence outside the Guide-
lines range,” and the Supreme Court has rejected “the use of
a rigid mathematical formula that uses the percentage of a de-
parture as the standard for determining the strength of the
justiﬁcations required for a speciﬁc sentence.” Id. at 47. “As
long as the sentencing judge gives adequate justiﬁcation,” the
judge “may impose a sentence above the guidelines range if
he believes the range is too lenient.” United States v. Hayden,
775 F.3d 847, 849 (7th Cir. 2014).
                              2
    In light of these principles, we conclude that Morgan’s
48-month prison sentence was neither procedurally unsound
nor substantively unreasonable. At the start of the sentencing
proceedings, the court expressly adopted the PSR and its ﬁnd-
ings for purposes of sentencing. As we mentioned, it assigned
a guideline range of 24 to 30 months to Morgan. The court
alluded to this fact when it imposed the sentence:
   It is the judgment of the Court that you serve 48
   months in the Bureau of Prisons. The recommendation
   of the probation oﬃcer is a good one, 30 months. The
   government is recommending the maximum sentence
   in this case. Defense counsel has said within the guide-
   line range would be appropriate but at the lower end
   of 24.
8                                                    No. 19-2737

The court also discussed the section 3553 factors thoroughly.
It emphasized sections 3553(a)(2)(1) and (2), which call on the
court to consider “the nature and circumstances of the oﬀense
and the history and characteristics of the defendant,” and “the
need for the sentence imposed … to reﬂect the seriousness of
the oﬀense … and to aﬀord adequate deterrence to criminal
conduct.” It highlighted the context of Morgan’s crimes, not-
ing that Morgan knowingly aﬃliated himself with gang mem-
bers and introduced seven guns into their hands while know-
ing that the gang was involved in conﬂicts with rivals. The
court further explained that it wanted to promote general de-
terrence through its 48-month sentence. We see no procedural
error in its approach.
   Nothing in this record would support a ﬁnding that the
48-month sentence was substantively unreasonable, either.
The court reasoned that “anyone in the public should be
aware … [i]f you distribute as many as seven guns, knowing
that they will be picked up and used by gang members for
unlawful consequences … you are going to the Bureau of Pris-
ons for a fair but appropriate sentence.” If Morgan’s sentence
was too light, the court added, it would “deprecate[] the seri-
ousness of what has happened.” We are satisﬁed that the
court did not abuse its discretion in reaching its decision.
                                B
    Morgan next argues that the district court committed clear
error by failing to credit his acceptance of responsibility.
United States v. Schuler, 34 F.3d 457, 460 (7th Cir. 1994) (artic-
ulating the clear “error” standard of review on this issue). But
this argument proceeds from an inaccurate premise. In fact,
the court did give Morgan credit (to the tune of three oﬀense
levels) for acceptance of responsibility. It reﬂected that
No. 19-2737                                                   9

decision both through its adoption of the guidelines calcula-
tions in the PSR and in its remarks at sentencing. When it
nonetheless expressed concern that Morgan’s allocution ap-
peared to be inconsistent with acceptance of responsibility, it
was doing no more than considering whether the section 3553
factors called for a sentence that deviated from the guidelines
range, as was its right.
    Criminal sentencing has not been rigidly governed by the
Sentencing Guidelines for more than 15 years, when the Su-
preme Court handed down United States v. Booker, 543 U.S.
220 (2005). Instead, guided by 18 U.S.C. § 3553 and relevant
statutory maxima and minima, the judge is free to select a sen-
tence within, below, or above the guidelines. That is all that
this sentencing judge did.
                               C
    Last, Morgan argues that the court abused its discretion by
imposing discretionary supervised release condition 23. Here,
he has a point, and he preserved it by objecting at the correct
time in the district court. Although a sentencing judge has
“wide discretion in determining the conditions of supervised
release,” United States v. Adkins, 743 F.3d 176, 193 (7th Cir.
2014), this discretion is not without limits. “All discretionary
conditions … require ﬁndings,” United States v. Kappes, 782
F.3d 828, 846 (emphasis in original), and a judge considering
a condition of supervised release must “make an independent
judgment … of the appropriateness of the recommended con-
ditions” by referring to the defendant’s conduct and character
rather than on the basis of generalizations about the defend-
ant’s crime and criminal history. United States v. Siegel, 753
F.3d 705, 716–17 (7th Cir. 2014) (emphasis in original). A con-
dition of release must be (1) “reasonably related to the factors
10                                                  No. 19-2737

identiﬁed in § 3553(a),” (2) “involve no greater deprivation of
liberty than is reasonably necessary for the purposes set forth
in § 3553(a),” and (3) be “consistent with the policy statements
issued by the Sentencing Commission.” United States v. Evans,
727 F.3d 730, 733 (7th Cir. 2013).
    Reversal is not warranted every time a judge fails ade-
quately to justify a discretionary condition of supervised re-
lease; any such error must make a diﬀerence—that is, it must
not be harmless. Siegel, 753 F.3d at 713. In cases where multi-
ple conditions of supervised release are imposed, we have
held that a condition that duplicates the liberty constraints of
another may be removed without remanding the case, be-
cause the error is harmless. See United States v. Chatman, 805
F.3d 840, 847 (7th Cir. 2015). On the other hand, some type of
remand is necessary in other circumstances. So, for example,
when we ﬁnd non-harmless “error in the supervised release
portion of the sentence, but no error in the custodial portion,”
we have remanded “for resentencing of the supervised re-
lease issue only.” Kappes, 782 F.3d at 866. In other circum-
stances, we have remanded “for an entire resentencing be-
cause reconsideration of those [vacated] conditions may con-
ceivably induce [the judge] to alter the prison sentence that he
imposed.” Id. (cleaned up).
   The judge in Morgan’s case imposed two conditions of su-
pervised release (both discretionary) that are relevant to this
appeal. We reproduce them in full:
     (16) [x] you shall permit a probation oﬃcer to visit you
     [x] at any reasonable time or [x] as speciﬁed:
     [x] at home        [x] at work [x] at school [x] at a
     community service location [x] other reasonable lo-
     cation speciﬁed by a probation oﬃcer          [x]    you
No. 19-2737                                                   11

   shall permit conﬁscation of any contraband observed
   in plain view of the probation oﬃcer.
   …
   (23) You shall submit your person, property, house,
   residence, vehicle, papers, [computers (as deﬁned in 18
   U.S.C. 1030(e)(1)), other electronic communications or
   data storage devices or media,] or oﬃce, to a search
   conducted by a United States Probation Oﬃcer(s). Fail-
   ure to submit to a search may be grounds for revoca-
   tion of release. You shall warn any other occupants that
   the premises may be subject to searches pursuant to
   this condition. An oﬃcer(s) may conduct a search pur-
   suant to this condition only when reasonable suspicion
   exists that you have violated a condition of your super-
   vision and that the areas to be searched contain evi-
   dence of this violation. Any search must be conducted
   at a reasonable time and in a reasonable manner.
    Judges generally impose condition 23 on sex oﬀenders
who are required to register under the Sex Oﬀender Registra-
tion and Notiﬁcation Act. See U.S.S.G. § 5D1.3(d)(7)(C). That
does not describe Morgan. The judge reasoned, however, that
“having a probation oﬃcer from time to time, where appro-
priate, and using reasonable discretion, decides [sic] to make
a visit to where the defendant resides or to inspect a house or
residence or vehicle for guns … would be appropriate in this
case … [g]iven the nature of the oﬀense … especially where
… some of those weapons have been used for these unfortu-
nate collateral consequences.”
  At a high level of generality, the judge may have been
making a valid point, but nothing in that remark explains why
12                                                   No. 19-2737

both condition 16 and condition 23 were necessary. Under con-
dition 16, a probation oﬃcer already is permitted to visit Mor-
gan’s home or other reasonable location and conduct a super-
ﬁcial inspection, even without reasonable suspicion. Alt-
hough Morgan did obtain “weapons” that were used in “un-
fortunate collateral consequences,” there is no indication that
Morgan used computers or that a search warrant was ever ex-
ecuted on his home. Instead, the judge’s reason for imposing
condition 23 seems to be just the fact that Morgan committed
the crime—something, in other words, that would apply to
every defendant. That will not do. Moreover, even on the as-
sumption that there are some cases in which both condition
16 and condition 23 are warranted, the judge oﬀered no rea-
son to think that this is one of those cases.
    In our view, the appropriate remedy for that omission is
to vacate condition 23 and remand exclusively on that point
to the district court, so that it can reconsider whether both
condition 16 and 23 are necessary and to explain why (or why
not). It is not apparent why a condition that is historically tied
to computer-mediated oﬀenses is appropriate for someone
who illegally procured guns for a street gang. Yet condition
23 does appear to cover more ground than condition 16 and
thus it imposes a greater restriction on the defendant’s liberty.
We are not persuaded that the imposition of condition 23 was
harmless error.
                               III
    We AFFIRM the sentence in all respects with the exception
of discretionary condition of supervised release 23, which we
VACATE and REMAND for reconsideration consistent with this
opinion.